Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156645-6                                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                   SC: 156645-6                                      Justices
  In re K. R. MANNOR, Minor.                                       COA: 337115, 338051
                                                                   Newaygo CC Family Division:
                                                                   16-008834-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 15, 2017
         s1212
                                                                              Clerk